 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE OUTLAW LABORATORY, LP                      Case No.: 3:18-cv-840-GPC-BGS
     LITIGATION                                       consolidated with 3:18-cv-1820-GPC-
12
                                                      BGS
13
                                                      ORDER
14
15                                                    (1) DENYING OUTLAW
                                                      LABORATORY’S MOTION TO
16
                                                      DISMISS THE FIRST AMENDED
17                                                    CROSS-COMPLAINT [ECF No. 38];
18
                                                      (2) TO SHOW CAUSE.
19
20         Before the Court is Plaintiff/Counterdefendant Outlaw Laboratory, LP’s
21   (“Outlaw”) motion to dismiss Defendant/Counterclaimant Roma Mikha, Inc., and Third-
22   Party Plaintiffs NMRM, Inc. and Skyline Market, Inc.’s (collectively,
23   “Counterclaimants’”) Amended Counterclaim and Third-Party Complaint (the “Amended
24   Cross-Complaint”). (ECF No. 38.) This motion has been fully briefed. (ECF Nos. 42,
25   46, 50.) After consideration of the parties’ their moving papers and the applicable law,
26   the Court denies Outlaw’s motion to dismiss.
27
28
                                                  1
                                                                                   3:18-cv-840-GPC-BGS
                                                                consolidated with 3:18-cv-1820-GPC-BGS
 1       I.      BACKGROUND1
 2            The Court has previously discussed the instant litigation in some detail in its
 3   previous Order dated November 27, 2018. (ECF No. 31). The Court will substantially
 4   rely on that account, supplementing it with additional or updated information where
 5   necessary.
 6               A. Outlaw Laboratories LP
 7            Outlaw is a Texas-based manufacturer of male-enhancement products called
 8   “TriSteel” and “TriSteel 8 hour.” Outlaw’s products are made in the United States, and,
 9   at least as alleged by Outlaw, are distributed for sale in all 50 states. According to
10   Counterclaimants, Outlaw was formed in Texas in September 2016. Counterclaimants
11   challenge that Outlaw transacts any business in California, since Outlaw had not, at the
12   time, been registered with the California Secretary of State to do any business there.
13               B. Outlaw’s demand letters
14            Sometime starting in 2017 and continuing through 2018, Outlaw, through its
15   attorneys at Tauler Smith LLP, began mailing demand letters to proprietors of gas
16   stations, liquor stores, and corner stores in California, and beyond. Those recipients
17   allegedly sold male-enhancement pills designated by the word “Rhino,” which Outlaw
18   alleges contain undisclosed sildenafil, a prescription pharmaceutical regulated by the
19   FDA.
20            Outlaw’s demand letters warned recipients that they were “selling illegal sexual
21   enhancement drugs,” which “subject your company to legal action for racketeering . . .
22   under RICO (Racketeer Influenced Corrupt Organizations) and the Federal Lanham Act”
23   and obligate the recipients to pay to Outlaw “profits from the sale of Illicit Products
24   dating back four years . . . Attorney’s fees . . . Punitive damages . . . Triple damages . . .
25
26
     1
             The parties have asked the Court to take judicial notice of a number of items, including FDA
27   documents, federal indictments, and press releases from the Department of Justice. The Court has
     previously granted such requests (see ECF No. 31, at 8 n.3, 16 n.5), and sees no reason not to grant them
28   with respect to this motion.
                                                         2
                                                                                             3:18-cv-840-GPC-BGS
                                                                          consolidated with 3:18-cv-1820-GPC-BGS
 1   .” The letter estimates the recipients’ liabilities at “over $100,000” but states that Outlaw
 2   is “willing to settle all claims in exchange for a one-time settlement agreement [$9,765,
 3   in the sample demand letter enclosed at ECF No. 32-1] and your agreement to stop
 4   selling the Illicit Products.”
 5          The letters conclude by warning that “[i]f this matter is not fully resolved before [a
 6   date typically within 30 days],” that a lawsuit will be filed against the recipient. Attached
 7   to the letters are three exhibits: (1) “photographs taken at your place of business capturing
 8   your sale of the Illicit Products,” (2) “notices from the Food and Drug Administration
 9   regarding the illegality of the Illicit Products,” and (3) a draft complaint which Outlaw
10   indicates will be filed in the absence of settlement. (Id.)
11          A copy of the draft complaint was presented to the Court as an attachment to
12   Counterclaimants’ Amended Cross-Complaint. (ECF No. 32-1, at 6.) Notably, the draft
13   complaint lists the letter recipient as the first named defendant, and also designates a
14   redacted list of “Distributor” and “Supplier” defendants as co-conspirators. Outlaw
15   gestures to a purported arrangement between the Supplier defendants (who would offer
16   mislabeled sildenafil pills for wholesale) and the Distributor defendants (who would
17   receive and distribute the same at their stores). The draft complaint pleads two causes of
18   action: a civil RICO conspiracy based on an alleged scheme to defraud the public—
19   through use of the wires and mail—by mislabeling and advertising a prescription drug,
20   and a Lanham Act violation for the conspirators’ misrepresentations of their products in
21   commerce.
22          After issuing the initial demand letter, Outlaw followed-up with additional offers
23   to settle, usually for increasingly smaller amounts. (ECF No. 32-1, at 2.) For example,
24   one defendant was initially threatened with “over $100,000” in liability and given an
25   offer of $14,000 for settlement. (Id. at 3.) A few weeks later, Outlaw communicated a
26   reduced settlement offer of just $2,800. (Id.) Some recipients, like Third-Party Plaintiff
27   Skyline Market, Inc., acquiesced to Outlaw’s demands and settled. Others, like
28   defendants Roma Mikha, Inc., and NMRM, Inc., resisted.
                                                   3
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1820-GPC-BGS
 1             C. Outlaw files suit
 2          The present litigation arises out of two complaints filed by Outlaw in 3:18-cv-840-
 3   GPC-BGS, and 3:18-cv-1820-GPC-BGS, which have been consolidated before this court.
 4          Outlaw filed its May 2, 2018 complaint in federal court, naming a high volume of
 5   defendants, all of whom it had previously mailed a demand letter. Thereafter, Outlaw
 6   filed a similar complaint on August 12, 2018 in state court, which was later removed by
 7   defendant Roma Mikha, Inc. Both complaints allege that the defendants are engaged in a
 8   scheme to distribute and sell unlawful Rhino products.2 They further claim that
 9   laboratory testing and public announcements by the Federal Drug Administration
10   (“FDA”), have revealed that Rhino products contain hidden drug ingredients like
11   sildenafil (a prescription drug found in Viagra), desmethyl carbodenafil (an analogue of
12   sildenafil), dapoxetine (an anti-depressant drug), and tadalafil (a prescription drug found
13   in Cialis).
14          Outlaw claims that, by selling the Rhino products at their stores, defendants
15   disseminate the false statements on Rhino products stating that they are “all natural,”
16   contain “no harmful synthetic chemicals,” “no prescription necessary,” and have limited
17   side effects. Outlaw further asserts that the defendants’ scheme has diverted sales away
18   from its legitimate “TriSteel” male enhancement products, in violation of California
19   Business and Profession Code § 17200 (prohibiting unlawful, unfair, or fraudulent
20   business acts), § 17500 (prohibiting false and misleading advertising), and § 43(a)(1)(B)
21   of the Lanham Act (prohibiting false advertising).3
22          Notably, unlike the lawsuit portended by Outlaw’s demand letters, the actual
23   lawsuits filed by Outlaw do not state a claim for RICO conspiracy.
24
25
26   2
            Outlaw’s complaint implicates a range of Rhino products, including: Rhino 7 Platinum 5000,
     Rhino 12 Titanium 6000, Rhino 7 Platinum 3000, Rhino 8 Platinum 8000, Rhino 7 Blue 9000, Rhino 69
27   Platinum 9000, and Rhino 12 Titanium 6000.
     3
            To be precise, the complaint filed in 3:18-cv-840-GPC-BGS includes only the Lanham Act
28   claim.
                                                     4
                                                                                        3:18-cv-840-GPC-BGS
                                                                     consolidated with 3:18-cv-1820-GPC-BGS
 1             D. Counterclaimants file their original Cross-Complaint
 2         On August 24, 2018, Roma Mikha, Inc., NMRM, Inc., and Skyline Market, Inc.
 3   filed a Third Party Complaint (the “Original Cross-Complaint”) against Outlaw. The
 4   Original Cross-Complaint alleged a class action against Outlaw for (1) a civil RICO
 5   violation, 18 U.S.C. § 1962(c), (2) RICO conspiracy, 18 U.S.C. § 1962(d), and (3)
 6   rescission of any settlement agreements like the one entered into by Skyline Market.
 7         Counterclaimants alleged a RICO enterprise between Outlaw, Tauler Smith LLP,
 8   and other as-yet-unnamed individuals, aimed at perfecting a legal “shakedown” of small-
 9   time San Diego convenience stores. They claim that the “TriSteel” products “were
10   created as artifices” to “found the false advertising claims,” and that Outlaw itself is no
11   more than a front for the unlawful enterprise.
12         Counterclaimants took especial umbrage with the demand letters sent by Outlaw,
13   claiming that they were aimed at a “vulnerable community of victims,” comprised of
14   mostly “small, immigrant-run businesses.” They urged that Outlaw’s demand letters are
15   not only manipulative, but also fraudulent, because Counterclaimants claimed that the
16   Rhino “products are not illegal to sell.” Sending those fraudulent letters through the U.S.
17   Mails, therefore, constitutes mail fraud under 18 U.S.C. § 1341; committing mail fraud
18   multiple times forms a pattern of racketeering under RICO.
19             E. The Court dismisses Outlaw’s RICO claims pursuant to Noerr-
20                Pennington
21         The Court addressed Outlaw’s motion to dismiss the original Cross-Complaint in
22   an Order dated November 27, 2018. (ECF No. 31.) As relevant to the instant motion, the
23   Court held that Counterclaimants’ RICO claims must be dismissed because Outlaw was
24   protected by Noerr-Pennington immunity, and Counterclaimants insufficiently alleged
25   that Outlaw’s demand letters fell within the sham litigation exception thereto. Because
26   Counterclaimants’ allegations of sham litigation were but cursorily-stated, the Court held
27   that Counterdefendants failed to plead sufficient facts demonstrating that Outlaw’s
28   demand letters were so “objectively baseless . . . that no reasonable litigant could
                                                   5
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1820-GPC-BGS
 1   realistically expect success on the merits.” Professional Real Estate Investors, Inc. v.
 2   Columbia Pictures Industries, Inc. 508 U.S. 49, 60 (1993) (“PRE II”). The Court granted
 3   leave to amend so that Counterclaimants could attempt to overcome this deficiency.
 4               F. The Amended Cross-Complaint and the pending Motion to Dismiss
 5            On November 30, 2018, Counterclaimants timely filed their Amended Cross-
 6   Complaint. (ECF No. 32). The Amended Cross-Complaint contains significantly more
 7   allegations with respect to the objective baselessness of Outlaw’s demand letters.
 8            On December 14, 2018, Outlaw filed a motion to dismiss the Amended Cross-
 9   Complaint, contending that despite Counterclaimants’ efforts, the Amended Cross-
10   Complaint merely rehashes allegations respecting Outlaw’s subjective motivations for
11   mailing its demand letters, and should be dismissed for failing to state a claim. (ECF No.
12   38.) Thereafter, Counterclaimants filed an opposition (ECF No. 42), and Outlaw replied
13   (ECF No. 46). Because Outlaw raised an argument for the first time in its reply brief,
14   Counterclaimants requested, and this Court granted, leave for a sur-reply so that
15   Counterclaimants could address the authority cited by Outlaw. (See ECF Nos. 48
16   (request to file), 49 (order granting), 50 (sur-reply).)
17      II.      Legal Standard for Rule 12(b)(6) motions
18            A Rule 12(b)(6) motion attacks the complaint as not containing sufficient factual
19   allegations to state a claim for relief. “To survive a motion to dismiss [under Rule
20   12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a
21   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)
22   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In this respect,
23   “[d]ismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a
24   cognizable legal theory or sufficient facts to support a cognizable legal theory.”
25   Mendiondo v. Centinela Hosp Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
26            While “detailed factual allegations” are unnecessary, the complaint must allege
27   more than “[t]hreadbare recitals of the elements of a cause of action, supported by mere
28   conclusory statements.” Iqbal, 556 U.S. at 678. “In sum, for a complaint to survive a
                                                    6
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1820-GPC-BGS
 1   motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences from
 2   that content, must be plausibly suggestive of a claim entitling the plaintiff to relief.”
 3   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
 4             “Generally, a court may not consider material beyond the complaint in ruling on a
 5   Fed. R. Civ. P. 12(b)(6) motion.” Intri-Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d
 6   1048, 1052 (9th Cir. 2007). However, “[a] court may take judicial notice of ‘matters of
 7   public record’ without converting a motion to dismiss into a motion for summary
 8   judgment,” as long as the facts noticed are not “subject to reasonable dispute.” Lee v.
 9   City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citation omitted); see also United
10   States v. Ritchie, 342 F.3d 903, 908–09 (9th Cir. 2003).
11      III.     Discussion
12         Outlaw argues that Counterclaimants’ RICO claims are barred as a matter of law
13   by the Noerr-Pennington doctrine, because Outlaw’s allegedly fraudulent demand letters
14   arose out of its protected, pre-litigation petitioning conduct. Anticipating
15   Counterclaimants’ invocation of the sham litigation exception, Outlaw flatly denies that
16   any such exception might apply. Accordingly, the issue before the Court is whether
17   Counterclaimants have pleaded facts demonstrating that the litigation threatened by
18   Outlaw in its demand letters were a sham. Unless the demand letters fall within the sham
19   litigation exception, they cannot subject Outlaw to liability under RICO.
20               A. Noerr-Pennington and the Sham Litigation Exception
21         The Noerr-Pennington doctrine derives from the First Amendment’s Petition
22   Clause and immunizes those who petition the government from statutory liability for their
23   petitioning conduct. Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006). Pre-suit
24   demand letters, such as the ones at issue here, are recognized as involving petitioning-
25   adjacent conduct falling within the protective ambit of Noerr-Pennington. See id., at 933
26   (recognizing that pre-suit demand letters “were not themselves petitions,” but affording
27   them First Amendment protection because “the Petition Clause may nevertheless
28   preclude burdening them so as to preserve the breathing space required for the effective
                                                    7
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1820-GPC-BGS
 1   exercise of the rights it protects”); Rock Rivers Commc’ns Inc. v. Universal Music Grp.
 2   Inc., 745 F.3d 343, 351 (9th Cir. 2014) (holding that cease-and-desist letters and threats
 3   of litigation are subject to Noerr-Pennington immunity).
 4         “Under the Noerr-Pennington doctrine, such pre-litigation material is immune
 5   from suit unless the threatened lawsuit was a sham.” Rock Rivers Commc’ns, 745 F.3d at
 6   351. Indeed, “First Amendment rights are not immunized from regulation when they are
 7   used as an integral part of conduct which violates a valid statute,” California Motor
 8   Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 514 (1972), such as RICO. See Sosa,
 9   437 F.3d at 938; see also Bath Petroleum Storage, Inc. v. Mkt. Hub Partners, L.P., 229
10   F.3d 1135 (2d Cir. Oct. 11, 2000) (unpublished) (“Noerr-Penning immunity [and the
11   sham exception it implicates are] applicable to RICO actions and to state-law claims such
12   as fraud and tortious interference.”).
13         A “sham” lawsuit is one where the suit is both “objectively baseless in the sense
14   that no reasonable litigant could realistically expect success on the merits” and “an
15   attempt to interfere directly with the business relationship of a competitor through the use
16   of the governmental process—as opposed to the outcome of that process.” PRE II, 508
17   U.S. at 60–61 (alterations, citation, and internal quotation marks omitted). Both parts of
18   the “strict two-step analysis” articulated by PRE II must be met in order for the exception
19   to apply, though the inquiry into the party’s subjective motivations does not take place
20   unless the litigation is alleged to be sufficiently and objectively baseless. USS-POSCO
21   Indus. v. Contra Costa Cty. Bldg. & Const., 31 F.3d 800, 810 (9th Cir. 1994) (“Only if
22   the suit is found to be objectively baseless does the court proceed to examine the
23   litigant’s subjective intent.”)
24         “Whether something is a genuine effort to influence government action, or a mere
25   sham is a question of fact.” Clipper Exxpress v. Rocky Mountain Motor Tariff Bureau,
26   Inc., 690 F.2d 1240, 1253–54 (9th Cir. 1982). As a result, “courts rarely award Noerr–
27   Pennington immunity at the motion to dismiss stage, where the Court must accept as true
28   the non-moving party’s well-pleaded allegations” with respect to sham litigation. Sonus
                                                  8
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1820-GPC-BGS
 1   Networks, Inc. v. Inventergy, Inc., No. C-15-0322 EMC, 2015 WL 4539814, at *2 (N.D.
 2   Cal. July 27, 2015). At the same time, because courts apply a heightened pleading
 3   standard when a claim implicates the right to petition, Oregon Nat. Res. Council v.
 4   Mohla, 944 F.2d 531, 533 (9th Cir. 1991), a party seeking to strip another of Noerr-
 5   Pennington immunity may not rest on conclusory allegations alone. Id.; Franchise
 6   Realty Interstate Corp. v. San Francisco Local Joint Exec. Bd. of Culinary Workers, 542
 7   F.2d 1076, 1082 (9th Cir. 1976) (holding that a party invoking an exception to Noerr-
 8   Pennington immunity “must include specific allegations of the specific activities” which
 9   bring the opposing party outside the doctrine’s protective umbrella).
10         2. Objectively Baseless
11         Outlaw does not dispute that Counterclaimants have pleaded sufficient facts with
12   respect to the subjective component of the sham litigation exception—i.e., that its pre-
13   litigation conduct evinced “an attempt to interfere directly with the business relationships
14   of a competitor.” PRE II, 508 U.S. at 60–61. Instead, Outlaw urges only that
15   Counterclaimants cannot make it past the threshold inquiry of objective baselessness.
16         As the Supreme Court recognized in PRE II, “the sham exception contains an
17   indispensable objective component.” Id. at 58. The threat of litigation contained in a
18   pre-suit demand letter is objectively baseless if it involves “the pursuit of claims so
19   baseless that no reasonable litigant could realistically expect to secure favorable relief.”
20   Id. at 62. In this regard, the Supreme Court has found it useful to refer to concept of
21   probable cause, “as understood and applied in the commonlaw tort of wrongful civil
22   proceedings.” Id. “Probable cause to institute civil proceedings requires no more than a
23   ‘reasonable belief that there is a chance that a claim may be held valid upon
24   adjudication.’” Id. (citing Hubbard v. Beatty & Hyde, Inc., 343 Mass. 258, 262 (1961)
25   (quotation marks and alterations omitted) and RESTATEMENT (SECOND) OF TORTS § 675,
26   cmt. e (1977)). “The existence of probable cause to institute legal proceedings precludes
27   a finding that a . . . defendant has engaged in sham litigation.” Id.
28         The Second Restatement of Torts states that probable cause exists when one who
                                                   9
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1820-GPC-BGS
 1   institutes a civil proceeding against another “reasonably believes in the existence of the
 2   facts upon which the claim is based,” and “correctly or reasonably believes that under
 3   those facts the claim may be valid under the applicable law.” RESTATEMENT (SECOND) OF
 4   TORTS § 675. Thus, probable cause may be lacking either when a Noerr-Pennington
 5   defendant commits a mistake of law, or a mistake of fact. Id. cmt. a (noting that the
 6   claimant’s “mistaken belief in the possible validity of his claim may be a mistake as to
 7   the facts upon which the claim is based or a mistake as to the possible validity of his
 8   claim under the facts reasonably believed to exist”). Probable cause may sustain the
 9   immunity, since “even when the law or the facts appear questionable or unfavorable at
10   the outset, a party may have an entirely reasonable ground for bringing suit.” White v.
11   Lee, 227 F.3d 1214, 1233 (9th Cir. 2000) (quoting Christianburg Garment Co. v. EEOC,
12   434 U.S. 412, 421–422 (1980) (per curiam)).
13         With respect to a mistake of law, probable cause exists so long as “there is a sound
14   chance that [the Noerr-Pennington defendant’s] claim may be held legally valid upon
15   adjudication.” Id. cmt. e. Thus, legal arguments which are “‘warranted by existing law,’
16   or at the very least . . . based on an objectively ‘good faith argument for the extension,
17   modification, or reversal of existing law,’” may not be held a sham even if the theory of
18   liability is murky and untested. PRE II, 508 U.S. at 65 (finding that, despite a circuit split
19   on the issue, the Noerr-Pennington defendant had probable cause to sue on a claim that
20   the plaintiff’s videodisc rental activities intruded on its copyrights, in light of the
21   “unsettled condition of the law”) (quoting FED. R. CIV. P. 11); cf. MGA Entm't, Inc. v.
22   Mattel, Inc., No. CV05-2727NM(RNBX), 2005 WL 5894689, at *12 (C.D. Cal. Aug. 26,
23   2005) (finding demand letters objectively baseless where they threatened recipients with
24   legal action for disclosing publicly available information).
25         With respect to a mistake of fact, a person initiating a civil proceeding cannot have
26   a reasonable belief in the existence of the facts on which the proceedings are based if he
27   knows that the alleged facts are not true. RESTATEMENT (SECOND) OF TORTS § 675 cmt.
28   d. On the other hand, “if their existence is not certain,” but if the party instigating civil
                                                    10
                                                                                       3:18-cv-840-GPC-BGS
                                                                    consolidated with 3:18-cv-1820-GPC-BGS
 1   proceedings “believes that he can establish their existence to the satisfaction of the court
 2   and jury,” probable cause shall lie. Id.
 3         Counterclaimants’ allegations vis-à-vis the baselessness of Outlaw’s demand
 4   letters sound both in mistake of fact and mistake of law, though Counterclaimants do not
 5   organize them as such. For ease of discussion, the Court has segregated them into their
 6   respective categories. Because Outlaw’s demand letters lack probable cause due to
 7   mistakes of both law and fact, the Court concludes that Counterclaimants have properly
 8   pleaded that Outlaw’s pre-litigation conduct was a sham.
 9         3. Lack of Probable Cause - Mistakes of Law
10         Counterclaimants argue that Outlaw’s demand letters contain a number of legally
11   untenable assertions which lie beyond the pale of existing law, or any good faith
12   extension thereof. In particular, Counterclaimants assert that Outlaw cannot possibly
13   prevail on the RICO claims threatened in their demand letters because indispensable
14   elements of those claims—like qualifying predicate acts, and proximate cause—are
15   missing. See Mercer Publ’g, Inc. v. Smart Cookie Ink, LLC, No. C12-0188JLR, 2012
16   WL 5499871, at *1–3 (W.D. Wash. Nov. 13, 2012) (holding defendant’s copyright
17   claims objectively baseless because it was alleged to lack ownership of valid copyrights,
18   a necessary element to asserting copyright infringement).
19                          a. Predicate Act – Sale of Sildenafil
20         The indispensable elements of a civil RICO claim are: (1) conduct (2) of an
21   enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5)
22   causing injury to plaintiff’s business or property by the conduct constituting the violation.
23   Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005)
24   (citing 18 U.S.C. §§ 1964(c), 1962(c)). Seizing upon the fourth element,
25   Counterclaimants argue that the sale of sildenafil is not a predicate act recognized by 18
26   U.S.C. § 1961(1), and could therefore not have formed the basis of a RICO claim. (ECF
27   No. 42, at 12.)
28         Outlaw counters that its demand letters did not assert RICO liability based solely
                                                  11
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1820-GPC-BGS
 1   on the illegality of selling sildenafil without a prescription. (See, e.g., ECF No. 46, at 7
 2   (“While Counterclaimants assert [Outlaw] would not have been successful in a civil
 3   RICO case [sic] of action because sildenafil is not a controlled substance, they ignore the
 4   other theories under which such a claim might have been made.”)) As the draft
 5   complaint attached to its demand letters confirm, Outlaw’s pre-litigation position was that
 6   Counterclaimants were engaged in the predicate acts of mail and wire fraud—two
 7   predicate acts inarguably recognized under the RICO statute. Specifically, Outlaw’s draft
 8   complaint alleged that sildenafil is a prescription drug regulated by the FDA and that
 9   demand letter recipients offered Rhino products containing sildenafil for sale—without
10   proper disclosure of their contents, and under the fraudulent claim that they are “all
11   natural” and require no prescription to administer—as part of a conspiracy and scheme to
12   defraud consumers by way of “false and misleading labeling and advertisements . . . .
13   using the wires, in violation of federal law.” (ECF No. 32-1, at 7, 15, 16.).
14          The Court must agree with Outlaw that RICO claims involving such predicate acts
15   are warranted by existing law. For one, Outlaw has directed the Court to the civil RICO
16   claims mounted in In re Neurontin Marketing and Sales Practices Litigation, 712 F.3d 51
17   (1st Cir. 2013).4 In that case, the First Circuit affirmed a court and jury verdict issued
18   against Pfizer, Inc. for the “fraudulent marketing of off-label uses of its drug Neurontin,”
19   a prescription drug. Id. at 52. As described by the district court, Pfizer, Inc. had been
20   accused of committing mail and wire fraud by communicating “half truths” about the
21   efficacy of Neurontin, which the plaintiff had claimed were “materially misleading.” In
22   re Neurontin Marketing and Sales Practices Litigation, 677 F. Supp. 2d 479, 487, 492
23   (D. Mass. 2010).
24          Although there are some differences between the In re Neurontin litigation and the
25
26
     4
            Outlaw cited to this case in its first motion to dismiss the original Cross-Complaint, and
27   discussed it (with respect to the instant motion to dismiss) for the first time in its reply.
     Counterclaimants requested and the Court granted leave for Counterclaimants to file a sur-reply to rebut
28   Outlaw’s discussion of the case.
                                                        12
                                                                                            3:18-cv-840-GPC-BGS
                                                                         consolidated with 3:18-cv-1820-GPC-BGS
 1   threats contained in Outlaw’s demand letters, the differences do not vitiate Outlaw’s
 2   reliance on In re Neurontin for the proposition that its threatened RICO claim was legally
 3   viable. As that case demonstrates, a civil RICO claim predicated on false and misleading
 4   statements made about a prescription drug may give rise to liability when a scheme to
 5   defraud is perpetrated through the use of the mails and wires. Here, the FDA webpage
 6   previously furnished by Outlaw indicates that sildenafil citrate is a prescription drug.
 7   (See ECF No. 15-2, at 2, judicially noticed per ECF No. 31, at 8 n.3.) And Outlaw’s
 8   demand letters explicitly allege a scheme to defraud vis-à-vis the misleading statements
 9   inscribed on the Rhino products, which are alleged to have formed “a pattern of
10   racketeering activity involving interstate commerce, wires, and electronic
11   communications.” (ECF No. 32-1, at 16.)
12          In light of In re Neurontin,5 the Court cannot conclude that the RICO action
13
14
     5
             The Court notes that Outlaw has also asserted reliance on United States v. Donovan, 539 F.
15   App’x 648 (6th Cir. 2013), and the recent indictment of Daniel Lee in the Central District of California,
     United States v. Lee, No. 8:18-CR-00226-JVS, among other cases. Outlaw’s invocation of these cases
16   warrants a few comments.
17           First, the Court finds that Outlaw’s description of the Donovan case was at worst a deliberate
     misrepresentation and at best a careless misstatement. Outlaw represented to the Court in its original
18   motion to dismiss that in Donovan, “the illegal distribution of Viagra . . . served as the predicate acts
     requisite for the United States Government prosecution of the Racketeering Influenced and Corrupt
19   Organization Act.” (ECF No. 15, at 6.) As Counterclaimants point out, however, the RICO conspiracy
     for the distribution of controlled substances in Donovan was predicated “only on marijuana and
20   cocaine,” not Viagra (or its active ingredient, sildenafil). (ECF No. 42, at 14 (citing Donovan, 539 F.
21   App’x at 654.)) In fact, it is emphatically not the case that the RICO claims in Donovan involved the
     sale of unlawful Viagra—on the contrary, the Sixth Circuit held that “Viagra is not a controlled
22   substance,” and that “the jury instructions incorrectly stated that Viagra is a controlled substance.” 539
     F. App’x at 653.
23           The Court therefore finds no support for the viability of Outlaw’s RICO threats in Donovan.
     Although Outlaw claims that any misrepresentation was inadvertent, the Court, alerted of the recent
24   Rule 11 sanctions imposed against Outlaw’s counsel in Certified Nutraceuticals, Inc. v. Avicenna
25   Nutraceutical, LLC, No. 3:16-CV-02810-BEN-BGS, 2018 WL 4385368, at *6 (S.D. Cal. Sept. 14,
     2018), for “advanc[ing] demonstrably false representations and arguments,” hereby warns Outlaw
26   against future mischaracterizations of law. The Court trusts that all counsel will remain mindful of their
     duties as participants in the justice system, duties arising not only from Rule 11 but also from the ethical
27   mandates governing all members of the bar.
             Turning to the indictment in Lee: the indictment charged the defendant of conspiring to introduce
28   into commerce misbranded and undisclosed sildenafil in violation of the Federal Food, Drug and
                                                          13
                                                                                               3:18-cv-840-GPC-BGS
                                                                            consolidated with 3:18-cv-1820-GPC-BGS
 1   threatened by Outlaw lacked probable cause as a matter of law—and evinced sham
 2   litigation—for want of a qualifying predicate act.6
 3                             b. Lack of Proximate Cause
 4          Counterclaimants assert in the alternative that the RICO claim is not warranted by
 5   existing law because Outlaw alleged injury arising out of predicates acts directed at third-
 6   parties—i.e., at consumers of male-enhancement pills—rather than at Outlaw. (ECF No.
 7   32-3, at 13.) Counterclaimants point to Anza v. Ideal Steel Supply Corp., 547 U.S. 451
 8   (2006), wherein the Supreme Court reversed the Second Circuit’s decision that a
 9   complaint adequately pleads proximate cause “even where the scheme depended on
10   fraudulent communications directed to and relied on by a third party rather than the
11   plaintiff.” Id. at 456 (quoting Ideal Steel Supply Corp. v. Anza, 373 F. 3d 251, 262 (2d
12   2004)). Holding to the contrary, the Supreme Court explained that the injury alleged by
13   the plaintiffs was too attenuated and indirect from the claimed violation to sustain
14   proximate cause. Id. at 456–461.
15          Outlaw did not rebut Counterclaimants’ assertions with respect to proximate
16   causation. It has neither attempted to distinguish Anza from the litigation threatened in
17   its demand letters, nor articulated any arguments for extension or modifications of the
18   rule statement Counterclaimants have derived from Anza. In light of the facial relevance
19   of Anza and the failure of Outlaw to address that authority, the Court finds the RICO
20   claim in the demand letters legally untenable for want of probable cause.
21
22
23   Cosmetic Act, 21 U.S.C. §§ 331(a), 333(a)(2) and 352(a)(1)). This indictment does not aid Outlaw.
     Although unlawful, violations of the FDCA are not predicate acts under RICO. See, e.g. Flores v.
24   Emerich & Fike, No. 1:05-CV-0291 AWI DLB, 2008 WL 2489900, at *33 (E.D. Cal. 2008) (holding
25   that a complaint stating claims under 21 U.S.C. § 331(a) does not present a predicate act).
     6
             Indeed, as the district court in another off-label promotion case noted, a RICO claim for off-label
26   promotion and misbranding may lie where the RICO defendant is alleged to have made literally false,
     misleading, and material omissions. See In re Epogen & Aranesp Off-Label Mktg. & Sales Practices
27   Litig., No. MDL 08-1934 PSGAGRX, 2009 WL 1703285, at *7 (C.D. Cal. June 17, 2009), aff’d sub
     nom. United Food & Commercial Workers Cent. Pennsylvania & Reg’l Health & Welfare Fund v.
28   Amgen, Inc., 400 F. App’x 255 (9th Cir. 2010).
                                                         14
                                                                                              3:18-cv-840-GPC-BGS
                                                                           consolidated with 3:18-cv-1820-GPC-BGS
 1         4. Lack of Probable Cause - Mistakes of Fact
 2         In addition to the legal deficiency identified by Counterclaimants, the Court must
 3   also address their allegations that Outlaw lacked probable cause for its factual claims—
 4   i.e., Outlaw could not have had a reasonable belief in the existence of the facts on which
 5   it threatened civil proceedings.
 6         Counterclaimants’ assertions are multifarious, but they are reducible to one simple
 7   proposition: Outlaw could not have known of the existence of any of the facts it alleged
 8   in the demand letters, because those facts simply did not exist, and Outlaw knew that they
 9   did not. Counterclaimants’ arguments hew to the decision in Rock River
10   Communications, where the sham exception was held to apply to the plaintiff’s claim of
11   copyright infringement because the evidence at summary judgment indicated that
12   plaintiff “knew it did not have exclusive licensing rights,” but filed suit anyway. 745
13   F.3d at 352.
14         For example, Counterclaimants allege that “there is no reasonable way that
15   [Outlaw] could have plausibly alleged that the [demand letter recipients] are members of
16   any form of RICO enterprise,” because there was but a standard chain of distribution
17   between the demand letter recipients, Rhino wholesalers, and Rhino manufacturers.
18   Counterclaimants argue that there is no more a RICO enterprise between the
19   aforementioned than there might exist between distributors, wholesalers, and
20   manufacturers of “Coca-Cola, Snickers, and Wrigley’s chewing gum.” (ECF No. 32, at
21   12.) Moreover, they assert that Outlaw “could not have alleged any structure or
22   agreement among even each store and one other person, let alone an Enterprise consisting
23   of the thousands of stores that received the demand letter.” (Id.) Counterclaimants also
24   allege that Outlaw could not have believed that it suffered any loss in sales arising from
25   any wrongful conduct attributed to Counterclaimants, because Counterclaimants only
26   ever sold Rhino products over the counter at their brick and mortar stores in California,
27   and Outlaw had not been registered with the California Secretary of State to do any
28   business there. (Id. at 14.)
                                                  15
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1820-GPC-BGS
 1         In addition, Counterclaimants allege that FDA tests have revealed that one third of
 2   all Rhino products sampled did not contain sildenafil or any other prescription drug,
 3   making Outlaw’s “mass distribution of thousands of demand letters to random stores. . . a
 4   stickup that was not individually tailored to the recipients.” (Id. at 12.) Counterclaimants
 5   further contend that Outlaw never tested any of the Rhino products offered for sale at any
 6   individual store to ascertain whether those products were among the ones that actually
 7   contained sildenafil, but nonetheless “distributed over one thousand copies of the demand
 8   letter.” (Id. at 17.) This conduct, Counterclaimants allege, was designed to
 9   indiscriminately and “serially extort small businesses out of money.” (Id. at 12.)
10         On this point, Counterclaimants are especially convincing. The Ninth Circuit has
11   consistently invoked the sham litigation exception where the defending party was
12   accused of automatically petitioning governing bodies “without regard to and regardless
13   of the merits of said petitions.” USS-POSCO Indus., 31 F.3d at 810, 811 (noting that
14   allegations that defendant union engaged in a “pattern of automatic petitioning of
15   governmental bodies” if proven, “would be sufficient to overcome the unions’ Noerr-
16   Pennington defense”). Another case cited by Counterclaimants, Clipper Exxpress, makes
17   a similar point: allegations that “defendants protested rates automatically, without regard
18   to merit or possible success before the ICC . . . . fall within the sham exception as a
19   matter of law.” 690 F.2d at 1254. Here, where Counterclaimants have accused Outlaw
20   of reflexively and repeatedly mailing demand letters without regard to the individual
21   merit thereof, the same conclusion as reached in USS-POSCO Industries and Clipper
22   Exxpress must apply.
23         In light of the above, Counterclaimants have adequately alleged that Outlaw did
24   not “reasonably believe[] in the existence of the facts upon which [its] claim [was]
25   based.” RESTATEMENT (SECOND) OF TORTS § 675. Taking Counterclaimants’ allegations
26   as true, as the Court must, Sonus Networks, No. C-15-0322 EMC, 2015 WL 4539814, at
27   *2, the Court concludes that Outlaw lacked probable cause to issue the threats contained
28
                                                   16
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1820-GPC-BGS
 1   in its demand letters.7
 2          5. Counterarguments by Outlaw
 3          Outlaw, for its part, has not addressed Counterclaimants’ allegations of objective
 4   baselessness with much granularity. With the exception of its arguments that a scheme to
 5   distribute mislabeled and misbranded sildenafil—perpetuated via the U.S. mails and
 6   wires—constitutes a predicate act under RICO, Outlaw has resisted Counterclaimants’
 7   allegations only in very general (and unavailing) terms.
 8          Outlaw’s primary assertion is that “the sufficiency of a hypothetical civil RICO
 9   pleading is an exercise in pure speculation – the type of exercise that the application of
10   Noerr-Pennington to demand letters in Sosa was meant in part to prevent.” (ECF No. 46,
11   at 6.) Outlaw instead invites the Court to file away its demand letters and focus instead
12   on the claims asserted by Outlaw in litigation. (Id. at 6–7 (“Counterclaimants . . . seek to
13   make the present case about a hypothetical version of a civil RICO claim
14   Counterdefendant decided not to bring instead of the simple and more streamlined case
15   actually presented in Counterdefendant’s complaint . . . .”).) But Outlaw’s attempted
16   misdirection cannot distract the Court from the operative inquiry—i.e., whether the
17
18
19   7
             The Court notes that Counterclaimants have alleged other indicia of sham litigation. Some of
     those pertain to the subjective motivations of Outlaw to “use the governmental process—as opposed to
20   the outcome of that process”—as a tool for extortion. City of Columbia v. Omni Outdoor Advertising,
21   Inc., 499 U.S. 365, 380 (1991). According to Counterclaimants, Outlaw’s bad faith is evidenced by,
     inter alia, its failure to actively pursue the litigation once filed, its issuance of an invalidated, defunct
22   state law summons to effectuate service on defendants in this federal case, its calculated selection of
     mom and pop, mostly immigrant-run convenience stores as the targets of its demand letters, and the
23   notable omission of RICO claims from its actual complaint. Counterclaimants’ points are well taken: if
     the issue of subjective bad faith were before the Court, these allegations would certainly have traction.
24   However, since Outlaw has disputed only the objective baselessness of its demand letters, these
25   allegations are beyond the scope of the instant motion.
             Counterclaimants have also made several other allegations with respect to objective
26   baselessness: that Outlaw lacked probable cause to accuse Counterclaimants of interstate conduct, and
     that Outlaw’s claims of triple and punitive damages were “blatant, objective misrepresentations of . . .
27   monetary liability,” under RICO and the Lanham Act, among others. (ECF No. 42, at 16.) Because the
     discussion in the main text satisfies the Court that Counterclaimants have adequately pleaded the
28   applicability of the sham exception, the Court will not address these additional arguments.
                                                           17
                                                                                                3:18-cv-840-GPC-BGS
                                                                             consolidated with 3:18-cv-1820-GPC-BGS
 1   claims Outlaw articulated in its very concrete and non-hypothetical draft complaint
 2   constituted sham pre-litigation conduct. See Rock Rivers Commc’ns, 745 F.3d at 351
 3   (explaining that, where sham pre-litigation conduct is alleged, the focus is on any pre-
 4   litigation communication issued by the defendant).
 5          Further, to the extent that Outlaw suggests that there should be a higher standard of
 6   proof of objective baselessness for claims of sham pre-litigation conduct—as opposed to
 7   claims of sham litigation—that notion is devoid of support in the law. While it is true
 8   that the Ninth Circuit in Sosa remarked upon the especial usefulness of demand letters in
 9   streamlining litigation, it never indicated that the salutary nature of demand letters
10   necessitated a greater showing of “baselessness” with respect to the sham exception.
11   Sosa, 437 F.3d at 35–36. In fact, the Ninth Circuit noted that “the established sham
12   exception to the Noerr-Pennington doctrine” applies with equal force to “baseless claims
13   asserted in prelitigation settlement letters.” Id. at 36 (emphasis added). Although, given
14   Sosa’s failure to invoke the sham exception, the Ninth Circuit did not decide how extant
15   caselaw on the sham exception would be applied to the defendant’s presuit demand
16   letters, this Court does not discern anything in the Sosa opinion that would compel
17   deviation from the “established sham exception” standards.8
18          Finally, Outlaw faults Counterclaimants for making insufficiently specific
19   allegations and resting on conclusory statements. However, the Court is satisfied that the
20   Amended Cross-Complaint abides by the heightened pleading standard applicable to
21   Noerr-Pennington cases, since it alleges such things as “exactly what representations
22   [Outlaw] made, [and] to whom; with whom [Outlaw] conspired; [and] what exactly its
23
24
25   8
             Indeed, district courts after Sosa have consistently relied on established PRE II standards to
26   presuit demand letters; none appear to have applied a heightened or modified baselessness standard.
     See e.g., Prime Partners IPA of Temecula, Inc. v. Chaudhuri, No. 5:11-CV-01860-ODW, 2012 WL
27   1669726, at *5 (C.D. Cal. May 14, 2012) (cease and desist letters); Martinez v. Optimus Properties,
     LLC, No. 216CV08598SVWMRW, 2017 WL 1040743, at *3 (C.D. Cal. Mar. 14, 2017) (eviction
28   notices).
                                                         18
                                                                                              3:18-cv-840-GPC-BGS
                                                                           consolidated with 3:18-cv-1820-GPC-BGS
 1   ‘improper and/or unlawful’ methods of advocacy were.” Kottle v. Nw. Kidney Centers,
 2   146 F.3d 1056, 1063 (9th Cir. 1998). Indeed, Counterclaimants’ Amended Cross-
 3   Complaint “includes the required specifics with extensive factual descriptions,” and
 4   amply cures the conclusory allegations which mired the Original Cross-Complaint.
 5   Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 647 (9th Cir. 2009).
 6       IV.     FRCP 4(m)
 7            Counterclaimants have requested this Court to issue an Order to Show Cause to
 8   Outlaw, asking it to demonstrate why its case against yet-unserved defendants should not
 9   be dismissed pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 42, at 19.)
10   Rule 4(m) provides that:
11            If a defendant is not served within 90 days after the complaint is filed, the court—
              on motion or on its own after notice to the plaintiff—must dismiss the action without
12
              prejudice against that defendant or order that service be made within a specified
13            time. But if the plaintiff shows good cause for the failure, the court must extend the
              time for service for an appropriate period.
14
15   FED. R. CIV. P. 4(m).
16            Counterclaimants point out that Outlaw has failed to timely provide service. Outlaw
17   filed the first of its actions on May 2, 2018. Outlaw filed its second action in state court
18   on July 25, 2018, and had that case removed to federal court on August 12, 2018. Since
19   then, Outlaw has registered only one summons returned executed to either docket.9
20   Accordingly, noting the considerable passage of time, the Court orders Outlaw to show
21   cause why its complaints should not be dismissed with respect to any defendants whom it
22   has not yet served.
23       V.      Conclusion
24            Counterclaimants have pleaded indicia of objective baselessness sufficient to
25   divest Outlaw of its claim to Noerr-Pennington immunity. Even if Outlaw disputes
26
27
     9
              One summons was returned executed as to Pacific Beach Gas, Inc. on July 25, 2018. (ECF No.
28   14.)
                                                       19
                                                                                          3:18-cv-840-GPC-BGS
                                                                       consolidated with 3:18-cv-1820-GPC-BGS
 1   Counterclaimants’ cry of sham litigation, their Amended Cross-Complaint is well-
 2   pleaded and Counterclaimants must be afforded an opportunity to test their allegations of
 3   objective baselessness on the merits, though Outlaw may elect to raise its arguments
 4   again on summary judgment upon fuller development of the record. Resolution of
 5   Counterclaimants’ RICO claims at this juncture on Noerr-Pennington grounds, however,
 6   is premature.
 7         Outlaw’s motion to dismiss is therefore DENIED. (ECF No. 38.) Outlaw is
 8   further ORDERED TO SHOW CAUSE why its complaint should not be dismissed as
 9   to the yet-unserved defendants pursuant to FED. R. CIV. P. 4(m). Outlaw’s response must
10   be submitted no later than 7 days after the publication of this order.
11         IT IS SO ORDERED.
12   Dated: March 13, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 20
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1820-GPC-BGS
